 1
 2
 3
                                      UNITED STATES DISTRICT COURT
 4
                                           DISTRICT OF NEVADA
 5                                                ***

 6   BANK OF AMERICA, N.A.;                                        Case No. 2:16-cv-02844-RFB-NJK
     FEDERAL NATIONAL MORTGAGE
 7   ASSOCIATION

 8                           Plaintiffs,

 9              v.                                                                      ORDER

10
     BORGATA HOMEOWNERS
11   ASSOCIATION, INC.; ALESSI & KOENIG,
     LLC; KK REAL ESTATE INVESTMENT
12   FUND, LLC

13                         Defendants.
14
            I.         INTRODUCTION
15
            Before the Court are Plaintiffs Bank of America, N.A.’s (“BANA”) Motion for Summary
16
17   Judgment and Plaintiff Federal National Mortgage Association’s (“Fannie Mae”) Motion for

18   Summary Judgment. ECF Nos. 34, 35. For the following reasons, the Court grants the motions. 1
19          II.        PROCEDURAL BACKGROUND
20
            Plaintiffs sued Defendants on December 8, 2016, seeking declaratory relief from this Court
21
     that a nonjudicial foreclosure sale conducted in 2013 under Chapter 116 of the Nevada Revised
22
23   Statutes (“NRS”) did not extinguish their interest in a Las Vegas property. ECF No. 1. To obtain

24   the relief, Plaintiffs asserted the following claims in the complaint: (1) declaratory relief under 12
25   U.S.C. § 4617(j)(3) as against Defendant KK Real Estate Investment Fund, LLC (“KK”); (2) quiet
26
     title under 12 U.S.C. § 4617(j)(3) as against KK; (3) declaratory relief under the Fifth and the
27
28
            1
                The motions, although filed with the Court separately, are identical.
 1   Fourteenth Amendments to the United States Constitution against all Defendants; (4) quiet title
 2   under the Fifth and the Fourteenth Amendments to the United States Constitution against KK; (5)
 3
     declaratory judgment by Plaintiff Bank of America, N.A. against all defendants; (6) breach of NRS
 4
     116.1113; (7) wrongful foreclosure; and (8) injunctive relief. Id. Defendant Borgata Homeowners
 5
 6   Association answered on January 4, 2017. ECF No. 7. Defendant KK answered on January 30,

 7   2017. ECF No. 17. On March 16, 2017, the Court stayed the case pending final resolution of
 8   Bourne Valley Court Trust v. Wells Fargo Bank, NA and Saticoy Bay LLC v. Wells Fargo Home
 9
     Mortgage. 832 F.3d 1154 (9th Cir. 2016); 388 P.3d 970 (Nev. 2017). ECF No. 20. On April 10,
10
     2019, the Court lifted the stay. ECF No. 33. On May 17, 2019, BANA and Fannie Mae filed their
11
12   instant motions. ECF Nos. 34, 35. The motions were fully briefed. ECF Nos. 36, 37, 40, 43.

13
              III.     FACTUAL BACKGROUND
14
              The Court makes the following findings of undisputed and disputed facts. 2
15
16                     a. Undisputed facts

17            This matter concerns a nonjudicial foreclosure on a property located at 4400 S Jones Blvd,
18   # 1140, Las Vegas, NV 89103 (the “Property”). The Property sits in a community governed by
19
     the Borgata Homeowners Association, Inc. (the “HOA”). The HOA requires its community
20
     members to pay HOA dues.
21
22            Nonparties Franklin and Conrada St. Jean borrowed funds from Countrywide Bank, N.A.

23   to purchase the Property in July 2006. To obtain the loan, the St. Jeans executed a promissory
24   note and a corresponding deed of trust to secure repayment of the note. The deed of trust, which
25
     lists the St. Jeans as the borrowers, Countrywide Bank, N.A. as the lender, and Recon Trust
26
27   2
      The Court takes judicial notice of the publicly recorded documents related to the deed of trust and the foreclosure
     sale as well as Fannie Mae’s Single-Family Servicing Guide. Fed. R. Evid. 201 (b), (d); Berezovsky v. Moniz, 869
28   F.3d 923, 932–33 (9th Cir. 2017) (judicially noticing the substantially similar Freddie Mac Guide); Lee v. City of
     Los Angeles, 250 F.3d 668, 690 (9th Cir. 2001) (permitting judicial notice of undisputed matters of public record).


                                                             -2-
 1   Company as the trustee was recorded on July 10, 2006. On October 10, 2011, the Mortgage
 2   Electronic Registration Service (“MERS”) recorded an assignment of the deed of trust to BANA.
 3
     On December 15, 2011 BANA recorded an assignment of the deed of trust Green Tree Servicing,
 4
     LLC. On January 27, 2012, Green Tree assigned the deed of trust back to BANA. The assignment
 5
 6   was recorded on August 8, 2014.

 7           The St. Jeans fell behind on HOA payments. From June 2011 through November 2012, the
 8   HOA, through its agent, recorded a notice of delinquent assessment lien, followed by a notice of
 9
     default and election to sell and then a notice of foreclosure sale. On January 23, 2013, the HOA
10
     held a foreclosure sale on the Property under NRS Chapter 116. KK acquired the Property at the
11
12   foreclosure sale as recorded in a foreclosure deed on January 24, 2013.

13           However, the Federal National Mortgage Association (“Fannie Mae”) previously
14   purchased the loan and deed of trust in July 2006. While its interest was never recorded under its
15
     name, Fannie Mae continued to maintain its ownership of the note and the deed of trust at the time
16
     of the foreclosure. BANA was the servicer of the loan for Fannie Mae at the time of the foreclosure
17
18   sale.

19           The relationship between Fannie Mae and its servicers, is governed by Fannie Mae’s
20   Single-Family Servicing Guide (“the Guide”). The Guide provides that servicers may act as record
21
     beneficiaries for deeds of trust owned by Fannie Mae. It also requires that servicers assign the
22
     deeds of trust to Fannie Mae on Fannie Mae’s demand. The Guide states:
23
24
                    The servicer ordinarily appears in the land records as the mortgagee to
25                  facilitate performance of the servicer's contractual responsibilities,
                    including (but not limited to) the receipt of legal notices that may
26                  impact Fannie Mae's lien, such as notices of foreclosure, tax, and other
27                  liens. However, Fannie Mae may take any and all action with respect to the
                    mortgage loan it deems necessary to protect its ... ownership of the mortgage
28                  loan, including recordation of a mortgage assignment, or its legal
                    equivalent, from the servicer to Fannie Mae or its designee. In the event

                                                    -3-
 1                   that Fannie Mae determines it necessary to record such an instrument, the
                     servicer must assist Fannie Mae by [ ] preparing and recording any required
 2                   documentation, such as mortgage assignments, powers of attorney, or
 3                   affidavits; and [by] providing recordation information for the affected
                     mortgage loans.
 4
 5           The Guide also allows for a temporary transfer of possession of the note when necessary
 6
     for servicing activities, including “whenever the servicer, acting in its own name, represents the
 7
     interests of Fannie Mae in ... legal proceedings.” The temporary transfer is automatic and occurs
 8
 9   at the commencement of the servicer's representation of Fannie Mae. The Guide also includes a

10   chapter regarding how servicers should manage litigation on behalf of Fannie Mae. But the Guide
11   clarifies that “Fannie Mae is at all times the owner of the mortgage note[.]” Finally, under the
12
     Guide, the servicer must “maintain in the individual mortgage loan file all documents and system
13
     records that preserve Fannie Mae’s ownership interest in the mortgage loan.”
14
15           Finally, the Guide “permits the servicer that has Fannie Mae’s [limited power of attorney]

16   to execute certain types of legal documents on Fannie Mae’s behalf.” The legal documents include
17   full or partial releases or discharges of a mortgage; requests to a trustee for a full or partial
18
     reconveyance or discharge of a deed of trust, modification or extensions of a mortgage or deed of
19
     trust; subordination of the lien of a mortgage or deed of trust, conveyances of a property to certain
20
21   entities; and assignments or endorsements of mortgages, deeds of trust, or promissory notes to

22   certain entities.
23           In 2008, Congress passed the Housing and Economic Recovery Act (“HERA”), 12 U.S.C.
24
     § 4511 et seq., which established the Federal Housing Finance Agency (“FHFA”). HERA gave
25
     FHFA the authority to oversee the government-sponsored enterprises Fannie Mae and Freddie Mac
26
27   (collectively, the “Enterprises”). In accordance with its authority, FHFA placed the Enterprises,

28   including Fannie Mae, under its conservatorship in 2008. Neither FHFA nor Fannie Mae consented


                                                     -4-
 1   to the foreclosure extinguishing Fannie Mae’s interest in the property in this matter.
 2                     b. Disputed Facts
 3
              The Court finds there to be no material disputed facts.
 4
              IV.      LEGAL STANDARD
 5
 6            Summary judgment is appropriate when the pleadings, depositions, answers to

 7   interrogatories, and admissions on file, together with the affidavits, if any, show “that there is no
 8   genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”
 9
     Fed. R. Civ. P. 56(a); accord Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). When considering
10
     the propriety of summary judgment, the court views all facts and draws all inferences in the light
11
12   most favorable to the nonmoving party. Gonzalez v. City of Anaheim, 747 F.3d 789, 793 (9th Cir.

13   2014). If the movant has carried its burden, the non-moving party “must do more than simply
14   show that there is some metaphysical doubt as to the material facts…. Where the record taken as
15
     a whole could not lead a rational trier of fact to find for the nonmoving party, there is no genuine
16
     issue for trial.” Scott v. Harris, 550 U.S. 372, 380 (2007) (alteration in original) (internal quotation
17
18   marks omitted). It is improper for the Court to resolve genuine factual disputes or make credibility

19   determinations at the summary judgment stage. Zetwick v. Cty. of Yolo, 850 F.3d 436, 441 (9th
20   Cir. 2017) (citations omitted).
21
22            V.       DISCUSSION
23
              The Federal Foreclosure Bar, 46 U.S.C. § 4617(j)(3) resolves this matter. 3 The Ninth
24
25   Circuit has held that the Federal Foreclosure Bar preempts foreclosures conducted under NRS

26   Chapter 116 from extinguishing a federal enterprise’s property interest while the enterprise is
27
28            3
               Because the Court finds that the Federal Foreclosure Bar is dispositive in this case, the Court does not make
     any factual findings or address the issue of tender in this matter.


                                                             -5-
 1   under the FHFA’s conservatorship unless the FHFA affirmatively consented to the extinguishment
 2   of the interest. Berezovksy, 869 F.3d at 927–31. Under Berezovksy, summary judgment based on
 3
     the Federal Foreclosure Bar is warranted if the evidence establishes that the enterprise had an
 4
     interest in the property at the time of the HOA foreclosure sale. Id. at 932– 33. The Court finds
 5
 6   that the evidence establishes that Fannie Mae had an interest in the Property at the time of the HOA

 7   foreclosure sale.
 8           Despite Berezovsky, Defendant KK attempts to avoid an unfavorable entry of summary
 9
     judgment primarily by arguing that BANA has failed to prove valid transfer of the note and deed
10
     of trust.
11
12           This argument is of no avail. First, both Fannie Mae and BANA are bringing the claims,

13   so even if the Court were to find that BANA did not have standing to enforce the deed of trust, it
14   could still find that Fannie Mae has standing to establish the survival of the deed of trust.
15
             Furthermore, the Nevada Supreme Court has confirmed that the version of Nevada’s
16
     recordation statutes in effect at the time that Fannie Mae acquired the loan did not require Fannie
17
18   Mae’s interest to be recorded or for a servicing agreement between Fannie Mae and BANA to

19   exist. Daisy Trust v. Wells Fargo Bank. 443 P.3d 846, 850 (2019). In the same Daisy Trust case,
20   the Nevada Supreme Court also reaffirmed its prior finding that so long as the record deed of trust
21
     beneficiary is in an agency relationship with the note holder, then the deed of trust and note may
22
     be “split.” Id.
23
24           Plaintiffs have provided the proper foundation and sufficient evidence to show that Fannie

25   Mae acquired a property interest prior to the foreclosure sale. To establish Fannie Mae’s property
26   interest, Plaintiffs attach printouts from Fannie Mae’s internal database.        The printouts are
27
     accompanied by a declaration of Graham Babin, an assistant vice president with Fannie Mae.
28



                                                     -6-
 1   Babin translates the printouts and identifies the Guide. In doing so, he specifically declares that
 2   the records were made throughout the course of its regularly conducted activities and business
 3
     practices. He also specifically identifies the portions of the printouts that detail the date that Fannie
 4
     Mae acquired the note and the deed of trust and that recount when BANA became Fannie Mae’s
 5
 6   servicer.

 7           The Ninth Circuit has allowed the FHFA and the Enterprises, such as Fannie Mae, to prove
 8   a property interest with materially identical evidence on multiple occasions. See Berezovsky, 869
 9
     F.3d at 932–33 (allowing the Guide, employee declarations, and computer screenshots to establish
10
     Freddie Mac’s property interest); see also Elmer v. JPMorgan Chase & Co., 707 F.App’x 426,
11
12   428–29 (9th Cir. 2017) (unpublished); Fed. Home Loan Mortg. Corp. v. SFR Investments Pool 1,

13   LLC, 893 F.3d 1136, 1149–50 (9th Cir. 2018). Likewise, and most importantly, the Nevada
14   Supreme Court has also allowed a federal enterprise under FHFA’s conservatorship to prove its
15
     property interest with materially identical evidence. See Daisy Trust, 445 P.3d at 846.
16
             The printouts, in conjunction with the Guide, establish that a principal-agency relationship
17
18   existed between Fannie Mae and BANA as required in Berezovsky. 869 F.3d at 933. The

19   documents also establish that Fannie Mae purchased the loan in July 2006—prior to the foreclosure
20   sale. Plaintiffs have therefore presented sufficient evidence under Berezovsky to prevail at the
21
     summary judgment stage.
22
             Based on the forgoing, the Court grants summary judgment in favor of Plaintiffs and
23
24   declares that the Federal Foreclosure Bar prevented the HOA foreclosure sale from extinguishing

25   Fannie Mae’s interest in the Property. The Court finds this holding to be decisive as to all claims
26   in this matter and dismisses all other claims.
27
28



                                                       -7-
 1             VI.    CONCLUSION
 2             IT IS ORDERED that Plaintiffs’ Motion for Summary Judgment (ECF No. 34) is
 3
     GRANTED. The Court quiets title and declares that Defendant KK Real Estate Investment Fund,
 4
     LLC acquired the Property subject to Fannie Mae’s deed of trust.      The Clerk of the Court is
 5
 6   instructed to enter judgment accordingly.

 7             IT IS FURTHER ORDERED that the lis pendens filed in this case is expunged. (ECF
 8   No. 4).
 9
               The Clerk of Court is instructed to close this case.
10
11             DATED: March 31, 2020
12
                                                             __________________________________
13                                                           RICHARD F. BOULWARE, II
                                                             UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                       -8-
